                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


CUMMINGS PROPERTIES, LLC
                   Plaintiff(s)

                  v.                                            CA ACTION NO. 17CV11256-RWZ


PUBLIC SERVICE INC., CO.
                       Defendant(s)


                                                  JUDGMENT

ZOBEL, D.J.


[]     Jury Verdict. This action came before the court for a trial by jury. The issues have been tried and the jury
       has rendered its verdict.

[X]    Decision by the Court. This action came to trial or hearing before the Court. The issues have been tried
       or heard and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED


       Judgment is entered for defendants on Counts I and II.



                                                                         ROBERT FARRELL, CLERK

Dated: 11/26/18                                                               s/ Lisa A. Urso
                                                                              ( By ) Deputy Clerk
